Exhibit 10.1 MEMBERSHIP INTEREST PURCHASE AGREEMENT THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (“ Agreement ”) is made and entered into as of March 31, 2015 (the “ Effective Date ”), by and between WILLIAM HEDDEN, as Trustee of the William H. Hedden and Sandra L. Hedden Trust, STEPHEN C. KIRCHER as Trustee of the Kircher Family Irrevocable Trust dated December 29, 2004 and STEVEN KAY (collectively, “ Seller ”), and SOLAR POWER, INC., a California corporation (“ Buyer ”). RECITALS A.Seller owns, beneficially and of record, one hundred percent (100%) of the outstanding membership interests (“ Membership Interests ”) of HEK PARTNERS, LLC, a California liability company (the “ Acquired Company ”); B.Acquired Company owns beneficially and of record, one hundred percent (100%) of the outstanding membership interest of Solar Tax Partners 1, LLC, a California limited liability company (“
